Citation Nr: 1606086	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-37 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a respiratory disorder, to include as a result of asbestos exposure.  


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel









INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2009 Form 9, the Veteran requested a Board hearing at his local VA office (travel Board hearing).  In an April 2014 letter, the RO informed the Veteran that his travel Board hearing was scheduled for July 2014.  In May 2014, the April 2014 notice letter was returned to the RO as undeliverable as addressed.  On review, it is apparent that the April 2014 letter was addressed to an erroneous zip code.  The Veteran failed to appear for his scheduled July 2014 travel Board hearing and there is no indication that any other notice was provided to him at his address of record.  Because the Veteran did not receive notice of his scheduled travel Board hearing, and because he has not withdrawn the request for a hearing, the case must be returned to the AOJ so that a travel Board hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board hearing (or video hearing if he should prefer) before the Board.  Thereafter, process the appeal in accordance with established appellate procedure.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




